Citation Nr: 0121586	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected anxiety 
disorder with depression.  

3.  Entitlement to service connection for fungus of the feet.  

4.  Entitlement to service connection for residuals of 
pneumonia.  

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to an increased evaluation for residuals of a 
right knee injury with degenerative joint disease, currently 
rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection for varicose veins, 
hypertension, claimed as secondary to the service-connected 
anxiety disorder with depression, fungus of the feet, 
residuals of pneumonia, hemorrhoids and sinusitis was denied.  
An increased evaluation for residuals of a right knee injury 
with degenerative joint disease was also denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The VA has not examined the veteran 
with regard to varicose veins, fungus of the feet, residuals 
of pneumonia, hemorrhoids and sinusitis.  There is no opinion 
as to whether the veteran has varicose veins, fungus of the 
feet, residuals of pneumonia, hemorrhoids and sinusitis, 
which can be related to his period of service.  Given the 
change in the regulations a remand is necessary for the RO to 
comply with the notice and duty to assist provisions 
contained in the new law.

A private physician, board certified in psychiatry, wrote 
that he started seeing the veteran in 1981 for problems with 
recurrent depression and anxiety.  He indicated that it 
aggravated the veteran's coronary artery disease and high 
blood pressure.  A VA psychiatrist opined that anxiety and 
stress may indeed contribute to the development and 
perpetuation of hypertension.  A private physician, family 
practitioner, opined that the levels of high anxiety and all 
that the veteran endured during his military service were 
directly related to his current elevated blood pressure.  The 
private physician wrote that certainly long-term anxiety 
could result in hypertension.  However, at the July 1993 
compensation and pension examination the veteran's 
cardiovascular system was normal.  VA outpatient treatment 
records noted that there was no history of coronary artery 
disease and the veteran was an ex-smoker.  He smoked for 42 
years and quit in 1992.  In fact, a private physician also 
wrote that the veteran's cardiovascular risk indicators were 
smoking, which he had quit 4 years ago, and hyperlipidemia.  
Given the conflicting medical evidence regarding the 
veteran's hypertension the Board feels that an examination 
and opinion would be helpful.  

The VA last examined the veteran in July 1993, over seven 
years ago.  He has indicated that his service-connected 
residuals of a right knee injury with degenerative joint 
disease have worsened.  Since it has been over seven years 
since the last examination the Board feels that a more recent 
examination is necessary in order to ascertain the current 
nature and degree of severity of his service-connected 
residuals of a right knee injury with degenerative joint 
disease.  The fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
severity of his residuals of a right knee 
injury with degenerative joint disease.  
The claims folder should be made 
available to the examiner for review 
before the examination and the examiner 
is asked to indicate in the examination 
report that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

3.  The veteran should be afforded VA 
examinations to determine the etiology 
and likely onset of varicose veins, 
hypertension, fungus of the feet, 
residuals of pneumonia, hemorrhoids and 
sinusitis.  The claims folder, including 
the service medical records, and a copy 
of this remand should be made available 
to the examiners for review before the 
examinations and the examiners are asked 
to indicate in the examination reports 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of the reports.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed. 

a.  The examiners, after a complete 
examination, and following a review of 
the service medical records, should 
render opinions as to whether the veteran 
currently has varicose veins, 
hypertension, fungus of the feet, 
residuals of pneumonia, hemorrhoids and 
sinusitis.  

b.  The examiners should specifically 
express opinions as to the etiology of 
the veteran's varicose veins, 
hypertension, fungus of the feet, 
residuals of pneumonia, hemorrhoids and 
sinusitis.  

c.  The examiners should specifically 
express opinions as to whether it is at 
least as likely as not that the veteran's 
varicose veins, hypertension, fungus of 
the feet, residuals of pneumonia, 
hemorrhoids and sinusitis were incurred 
in or aggravated by service.

d.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension was proximately due to, or 
the result of his service-connected 
anxiety disorder with depression.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


